Citation Nr: 0931252	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for disability of the 
right lower extremity, claimed as right knee and right leg 
disability.

3.  Entitlement to service connection for hypertension as 
directly related to the Veteran's military service.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to an initial compensable rating for 
hypertension as aggravated by service-connected PTSD.

7.  Entitlement to a higher initial rating for PTSD, 
evaluated as 30 percent disabling from July 31, 2002.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2002, January and May 2003, and 
December 2005 decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska. 

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the hypertension and 
PTSD rating questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original ratings, the 
Board has characterized those issues as set forth on the 
title page.

The case was remanded by the Board for additional development 
in August 2004 and September 2007.  Claims of service 
connection for right foot disability and right lower 
extremity disability were denied by the Board in September 
2007, but were remanded by the United States Court of Appeals 
for Veterans Claims (Court) in December 2008.  

(The issues of entitlement to service connection for right 
foot disability and disability of the right lower extremity 
are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT


1.  The Veteran does not have hypertension that is directly 
related to his military service.

2.  The Veteran does not have a heart disability that is 
related to his military service or caused or made worse by 
service-connected PTSD.

3.  The Veteran does not have GERD that is related to his 
military service or caused or made worse by service-connected 
PTSD.

4.  The Veteran's PTSD is evidenced by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

5.  The Veteran's hypertension has required use of medication 
to control; however, he has not had diastolic blood pressures 
predominantly 100 or more, or systolic blood pressures 
predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  The Veteran does not have a heart disability that is the 
result of disease or injury incurred in or aggravated during 
active military service or that is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008); 38 C.F.R. 
§ 3.310 (2006).

3.  The Veteran does not have GERD that is the result of 
disease or injury incurred in or aggravated during active 
military service or that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); 
38 C.F.R. § 3.310 (2006).

4.  The criteria for a higher initial rating for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).

5.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, well before the initial adjudication of the claims, and 
again in July 2003 and November 2004.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and several supplemental statements of the case 
(SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the service connection issues on 
appeal were obtained in April 2004, July 2005, and October 
2007, and VA opinions with respect to the rating question 
issues on appeal were obtained in December 2002, and July and 
October 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions with 
respect to the issues obtained in this case were sufficient, 
as they were predicated on consideration of the VA medical 
records in the Veteran's claims file.  They consider all of 
the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
With regards to the rating question issues, they provide the 
medical information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).


Background

The Veteran's STRs show no complaints of, or treatment for, 
high blood pressure, a heart condition, acid reflux, or 
heartburn.  The Veteran's medical history at his separation 
examination in May 1974 shows that he reported being in good 
health.  His blood pressure at his separation examination was 
130/68.

Of record are numerous VA treatment records dated from 
October 1998 to April 2008.  These records document the 
Veteran's treatment for hypertension, coronary artery disease 
(CAD), GERD, and PTSD.  None of the records that pertain to 
the Veteran's hypertension suggests that it is related to his 
military service.  Treatment records that document the 
Veteran's blood pressure do not show that his diastolic 
pressure was predominantly 100 or more, or that his systolic 
pressure was predominantly 160 or more.  While the Veteran's 
systolic pressure was shown to be 160 or more on several 
occasions, the majority of the records show systolic pressure 
under 160.  The records also show that the Veteran takes 
medication.  None of the records that relate to his CAD and 
GERD shows that those disabilities were either caused by his 
military service, or are caused or made worse by service-
connected PTSD.  As regards the Veteran's PTSD, there are 
voluminous records that show his participation in a PTSD 
clinic and individual therapy.  The treatment records 
consistently show that the Veteran has experienced a 
depressed mood, anxiety, panic attacks, and chronic sleep 
impairment.  A few records show a flattened affect.  The 
records also document the Veteran's relationships with 
significant others.  The Veteran's Global Assessment of 
Functioning (GAF) score was never lower than 50.

The Veteran has been afforded several VA examinations for his 
claims.  In December 2002, he was afforded a VA examination 
for his PTSD.  The Veteran reported trouble initiating sleep, 
maintaining sleep, and with early waking.  He had moderate 
levels of irritability and anger, without any physical 
aggression, approximately twice a week.  He described his 
concentration as varying between moderate to severe.  He 
reported one good friend, being married for 19 years but 
currently divorced, and having four children.  On mental 
status examination, his mood was cooperative.  His affect was 
appropriate; speech was normal in tone, volume, and pacing; 
there was no pressure of speech or flight of ideas.  His 
thought content revealed no delusions, hallucinations, 
grandiosity, or paranoia.  His thought process was logical, 
spontaneous, and goal-directed.  He was oriented to time, 
person, place, and situation.  His memory, both recent and 
remote, was intact, and sensorium was clear.  He had a GAF 
score of 60, which the examiner noted indicated moderate 
symptomatology.  

Following a VA examination in May 2003 for an issue not on 
appeal here, a medical opinion was obtained in August 2003 
that discussed the Veteran's GERD.  The examiner opined that 
the Veteran's GERD was not created or caused by the Veteran's 
PTSD or any mental health issue.  The examiner explained that 
if GERD was aggravated by PTSD, then it would present in the 
exact same style and fashion that it already did.  The 
Veteran might have less frequent bouts and episodes, but the 
symptoms would be the same.  The examiner also opined that 
the Veteran did not have any increased or new symptoms that 
were created by PTSD.  The examiner noted that he based his 
opinions on simple observation, taking into account the 
Veteran's "feeling tone," personality, and his statements.  
There were no organic or laboratory physiological or 
anatomical considerations.  

The Veteran was afforded a VA examination for his CAD and 
hypertension in April 2004.  The Veteran reported that he was 
first diagnosed with hypertension in the early 1990s or late 
1980s.  He reported having coronary artery bypass graft done 
in 1997 and had it re-done in 2000.  On examination, the 
Veteran's blood pressure was 148/86, 148/90, and 140/74. The 
examiner noted that at that point, there was no sound 
evidence that PTSD caused CAD.  The examiner also noted that 
he was highly reluctant to even specify there being any 
aggravation.  He explained that there was absolutely no 
correlation between the cause and etiology of the Veteran's 
CAD and his hypertension, nor was there any measurable amount 
of aggravation.  

The Veteran was afforded another VA examination for his PTSD 
in July 2005.  The Veteran reported that he had a girlfriend 
for awhile, but that they were no longer together.  He lived 
by himself, and reported being isolated from people and 
having no one other than his co-workers with whom he talked.  
His social relationships were very constricted.  He reported 
one recreational activity.  There was no history of suicide 
attempts or assaultiveness.  The examiner opined that the 
Veteran was having significant distress psychologically.  On 
examination, the Veteran's speech was spontaneous, clear, and 
coherent.  His affect was normal; mood was anxious, 
dysphoric; and attention was intact.  He was oriented to 
person, time, and place.  His thought process was logical, 
and his thought content was focused on the many psychological 
symptoms that he was reporting.  His judgment was intact.  He 
reported moderate sleep impairment.  He had no 
obsessive/ritualistic behavior.  He reported panic attacks, 
but that they were not the most prominent symptoms for him.  
He did not describe how often they occurred.  The examiner 
noted that the Veteran's panic attacks were not a major focus 
of his treatment.  His impulse control was good and he had no 
episodes of violence.  There was no suicidal or homicidal 
ideation.  There were no problems with activities of daily 
living.  His remote, recent, and immediate memory was normal.  
He reported problems with concentration when he did not sleep 
well at night.  He described anxiety, tension, and a 
depressed mood.  The Veteran's PTSD was opined to be moderate 
in severity.  Regarding his employment, the Veteran reported 
that his current employment was more than 20 years in 
duration.  Regarding his functional status and quality of 
life, the Veteran reported increasing difficulty in being 
able to function and have a good quality of life.  Based on 
the Veteran's progress notes from treatment, the examiner 
opined that giving him the benefit-of-the-doubt, the Veteran 
had had some increase in impairment of functional status and 
quality of life since his last examination in 2003.  The 
examiner opined that the Veteran had occasional decreased 
efficiency, decreased productivity, deceased reliability, and 
inability to perform work tasks that were mild or transient 
in severity; and frequent impaired work, family, and other 
relationships that were moderate in severity.  

The Veteran was also afforded a VA examination for his heart, 
hypertension, and GERD in July 2005.  Concerning the 
Veteran's GERD, the Veteran reported that he experienced 
heartburn and acid reflux that dated back to when he was in 
service in the 1970s.  He reported that since that time, he 
had been taking antacids.  The examiner noted that review of 
the Veteran's STRs showed no treatment for acid reflux 
disease, and review of his discharge examination showed no 
complaints, findings, or comments regarding gastrointestinal 
(GI) problems such as GERD.  He reported that he experienced 
his symptoms on a daily basis, and that they were more severe 
if he missed his medications.  He did not describe regular, 
predictable scenarios of experiencing his symptoms of acid 
reflux with his episodes of PTSD.  He reported that he had 
episodes of PTSD, described as nightmares and periods of 
anxiety, on a weekly basis or a few times a week, but GERD on 
a daily basis that could be due to varying reasons.  

As for his heart condition, the Veteran reported his past 
history of coronary artery bypass grafts in 1997 and 2000, 
and his symptoms.  Regarding his hypertension, the Veteran 
reported having it for a number of years.  The examiner noted 
that review of the records indicated that the Veteran 
previously mentioned being diagnosed in the early 1990s or 
late 1980s.  He reported taking medication.  He reported that 
he checked his blood pressures at home and that they ranged 
from 120-130/70s to 80s on a fairly routine basis.  The 
examiner noted that a review of the Veteran's STRs showed no 
evidence of hypertension while in service.  The Veteran 
described that episodes of PTSD raised his blood pressure--
diastolic to the 90s, and sometimes in the low 100s.  The 
examiner noted that that was an increase over his typical 
baseline of blood pressure readings on days that he had not 
experienced episodes of PTSD.  On examination, the Veteran's 
blood pressure was 155/86, 157/84, and 155/86.  

The Veteran was diagnosed with hypertension, CAD, and GERD 
based on clinical history and response to medication.  The 
examiner opined that the Veteran's GERD and CAD were less 
likely as not related to his PTSD.  He explained that it did 
not appear that the Veteran's PTSD would serve as an 
etiologic factor in the development of physiologic disorders 
of GERD and CAD.  The examiner further opined that it was as 
less likely as not that the Veteran's GERD or CAD was made 
worse by his PTSD.  His rationale was that there did not 
appear to be evidence that the Veteran's GERD or symptoms of 
acid reflux were regular, predictable events that accompanied 
his PTSD, and there appeared to be an independent nature to 
the symptomatology of his acid reflux in absence of PTSD 
episodes, and conversely, he experienced PTSD episodes 
without always experiencing symptoms of acid reflux.  
Regarding his CAD, there was no evidence to suggest that the 
PTSD would serve to worsen the condition of his CAD.  

The Veteran underwent a psychological evaluation in October 
2005.  The Veteran reported having contact with only one of 
his children.  He reported that he continued to work full-
time.  He described his work relationships as distant, and 
that he did not trust his co-workers.  The Veteran's 
presentation and style of relating conveyed controlled 
irritation and agitation.  In describing his mood, he 
reported "ups and downs," which he believed depended on the 
quality of sleep he received the night before.  Over the last 
two weeks, he acknowledged a depressed or down mood more days 
than not.  Speech was relatively clear in articulation, more 
often than not goal-directed.  He denied suicidal and 
homicidal ideation.  When taking a break from the evaluation, 
the Veteran needed some reminders about the exact location of 
the elevators in the facility, and later in the evaluation, 
he took the initiative to remind the examiner about needing 
the reminders as an example of his attention and 
concentration difficulty.  Psychological testing was 
conducted.  The examiner opined that the Veteran had a 
distressing level of anxiety and depression symptoms.  The 
examiner noted that when the Veteran had the opportunity to 
subjectively report his symptoms, he reported them at a very 
high level.  The examiner noted that testing suggested that 
the Veteran might have attempted to portray himself in a 
particularly negative light that might exaggerate the actual 
level of his anxiety and depressive symptoms.  An addendum 
dated in November 2005 to the July 2005 VA examination for 
PTSD shows that the Veteran's PTSD was opined to be at a 
moderate to severe level.  His GAF score was 52.  

A VA medical opinion as to the Veteran's GERD, heart 
disability, to include CAD, and hypertension was obtained in 
October 2007 by the same examiner who conducted the July 2005 
esophagus and hiatal hernia examination.  The examiner opined 
that there was no indication that the Veteran's GERD, heart 
disability, to include CAD, or hypertension began during the 
Veteran's period of military service.  In explaining his 
rationale, the examiner reiterated the Veteran's reported 
medical history at the July 2005 examination.  The examiner 
noted that although the Veteran remembered experiencing some 
physiologic heartburn dating back a number of years, there 
was no documented evidence of any complaints, evaluation, or 
treatment for GERD or symptoms related to GERD within the 
Veteran's STRs.  It was also noted that a review of the 
Veteran's medical records first noted a prescription for 
GERD-related symptoms in 2002.  Further review of the 
Veteran's STRs revealed no evidence of hypertension or any 
evidence suggestive of a heart condition or symptoms thereof 
during his time in military service.  The Veteran's 
separation physical was silent for any evidence of heart 
disease including evaluation or treatment for any symptoms 
suggestive of heart disease.  Furthermore, the Veteran's 
blood pressure was noted on his separation physical as 
normotensive at 130/68.  Review of the Veteran's history and 
records showed that the Veteran was diagnosed and treated for 
hypertension in the late 1980s or early 1990s.  The Veteran 
first experienced angina-type chest pains in 1997.  The 
examiner opined that given that the Veteran was diagnosed and 
placed on medications for hypertension in the late 
1980s/early 1990s, and given that his CAD was documented as 
first manifesting in 1997, there was no evidence to support 
that the Veteran's hypertension or heart condition first 
manifest within one year of separation from service.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, 
including arteriosclerosis and cardiovascular-renal disease, 
including hypertension, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

As for the Veteran's contention that his heart disability and 
GERD are secondary to service-connected PTSD, any disability 
that is proximately due to or the result of a service-
connected disease or injury is considered service connected, 
and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  In this regard, the Board notes that there has 
been an amendment to the provisions of 38 C.F.R. § 3.310 
during the pendency of this appeal.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Here, there is evidence that the Veteran has hypertension, 
CAD, and GERD.  Regarding all three disabilities and direct 
service connection, there is no evidence that any of them 
began during service.  Additionally, there is absent from the 
record competent medical evidence linking the Veteran's 
current hypertension, CAD, or GERD to his period of service.  
The only nexus opinion of record, that of the VA examiner in 
October 2007, was that the Veteran's disabilities were not 
related to his period of military service.  No medical 
professional provides findings or opinions that his 
disabilities are directly related to his service, and neither 
the Veteran nor his representative has presented or alluded 
to the existence of any such medical evidence or opinion.  
There is simply a lack of any medical evidence demonstrating 
that his disabilities are related to military service.  
Additionally, a presumption of service incurrence under 
38 U.S.C.A. § 1112 for hypertension and CAD may not be made 
as there is no indication of either disability until many 
years after service.  38 C.F.R. §§ 3.307, 3.309.  

Regarding whether the Veteran's CAD and GERD are secondary to 
his service-connected PTSD, there is no competent medical 
evidence that shows that either disability was caused or 
aggravated by PTSD.  Regarding CAD, the only nexus opinion of 
record, that of the July 2005 examiner, was that there was no 
etiological relationship between the Veteran's CAD and his 
PTSD.  Turning to GERD, VA examiners in August 2003 and July 
2005 opined that the Veteran's GERD was not secondary to his 
PTSD.  All of those opinions contain thorough explanations 
and are uncontradicted.  Neither the Veteran nor his 
representative has presented or alluded to the existence of 
any medical evidence or opinion that would tend to show a 
connection between the Veteran's PTSD and the cause or 
worsening of CAD or GERD.  There is simply a lack of any 
medical evidence demonstrating that his disabilities are 
secondary to his service-connected PTSD.  

The Board acknowledges the Veteran's belief that his current 
disabilities are related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the Veteran's own assertions as to the etiology 
of his disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran's current hypertension, CAD, and GERD were not caused 
by an in-service incurrence or aggravation of a disease or 
injury, and his CAD and GERD are not proximately due to or 
the result of his service-connected PTSD.

Higher Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Also as noted above, when an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Consequently, the Board will evaluate the Veteran's PTSD and 
hypertension disabilities as claims for higher evaluations of 
the original awards, effective from July 31, 2002, the date 
of award of service connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Here, the evidence shows that the Veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating and that a higher 
rating is not warranted.  38 C.F.R. § 4.7.  The medical 
evidence does not show that the Veteran has circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board notes that the medical evidence 
shows that the Veteran has had significant others, and long-
term employment over 20 years in duration.  The Board 
acknowledges that some VA treatment records show a flattened 
affect, and that the Veteran has reported that he suffers 
panic attacks, although how often has not been shown.  The 
Board notes that the July 2005 examiner opined that the 
Veteran had occasional decreased efficiency, which is 
consistent with a 30 percent rating.  

For the reasons set forth above, the Veteran's PTSD symptoms 
cannot be said to equate to the criteria required for a 50 
percent rating.  In other words, the disability picture 
evident in the record strongly suggests that the difficulties 
experienced by the Veteran are better described by the 
criteria for the 30 percent rating.  The evidence does not 
show that the Veteran has occupational and social impairment, 
with reduced reliability and productivity.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF scores have not been 
lower than 50.  According to the DSM-IV, a GAF score of 41 to 
50 is indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  The Board also finds that the Veteran's GAF scores 
over 50 coincide with his reported symptoms and a rating of 
30 percent.  The Board also finds that the Veteran's GAF 
score of 50 does not coincide with his symptoms as reported 
by examiners and the consistent symptoms documented by VA.  
The Board notes that the evidence does not show that Veteran 
had problems akin to suicidal ideation, severe obsessional 
rituals, frequent shoplifting, no friends, or that he was 
unable to keep a job.  In this case, notwithstanding the GAF 
score of 50, the Board reiterates that the Veteran's assigned 
GAF scores are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  

Turning to the Veteran's hypertension, it has been evaluated 
as noncompensably disabling (zero percent) under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 for hypertensive heart disease 
(hypertension and isolated systolic hypertension).  The 
applicable diagnostic code provides for a 10 percent rating 
for diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where an individual 
with a history of diastolic blood pressure predominantly 100 
or more requires continues medication for control.  

During the pendency of the appeal, the diagnostic code 
associated with hypertension was amended.  See 71 Fed. Reg. 
52, 457-60 (Sept. 6, 2006) (as codified).  Effective October 
6, 2006, a note was added after the rating criteria of 
Diagnostic Code 7101 concerning separate evaluations of 
hypertension and other heart diseases.  However, this change 
is applicable only for claims filed on or after the effective 
date of the final rule - October 6, 2006.  With regard to the 
present appeal, the Veteran's claim was filed in July 2002.  

Here, the medical evidence shows that the Veteran's diastolic 
blood pressure has never been predominantly 100 or more, nor 
has his systolic blood pressure been predominantly 160 or 
more.  The Board acknowledges that the Veteran takes 
continuous medication to control his hypertension.  However, 
his diastolic blood pressure still has not been shown to be 
predominantly 100 or more.  At the Veteran's July 2005 VA 
examination, he reported that he checked his blood pressure 
at home, and that his baseline blood pressure was 130s/70s-
80s.  There are numerous VA treatment records that record the 
Veteran's blood pressure, and the Veteran was not shown to 
have diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more.  The Board 
notes that there are several systolic blood pressure readings 
of 160 or above, but that those were not the predominant 
systolic blood pressures.  Additionally, at the Veteran's VA 
examinations in April 2004 and July 2005, his systolic blood 
pressures were not 160 or more, and his diastolic blood 
pressures were not 100 or more.  

Regarding the aggravation of his hypertension by his PTSD, 
the Veteran reported in July 2005 that his diastolic blood 
pressure would rise to the 90s-100s.  While his diastolic 
blood pressure may rise to the 100s, there is nothing in the 
record to indicate that such rises were anything more than 
temporary increases.  There is no competent medical evidence 
that the Veteran's diastolic blood pressure was ever 
predominantly 100 or more.  

In sum, based on all of the relevant medical evidence of 
record, the Board finds that the Veteran's hypertension 
disability picture more nearly approximates the criteria for 
the currently assigned noncompensable rating, both before and 
after aggravation by PTSD, and that a higher rating is not 
warranted at any time.  38 C.F.R. § 4.7.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the PTSD or 
hypertension has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's disabilities 
have an adverse effect on employability, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to service connection for hypertension as 
directly related to the Veteran's period of military service 
is denied.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for GERD is denied.

Entitlement to an initial compensable rating for hypertension 
as aggravated by service-connected PTSD is denied.

Entitlement to a higher initial rating for PTSD is denied.


REMAND

The Board denied the Veteran's claims for service connection 
for right foot disability and disability of the right lower 
extremity, claimed as right knee disability and right leg 
disability in its September 2007 decision.  He thereafter 
appealed the Board's decision to the Court.  In an order 
dated in December 2008, the Court granted a joint motion by 
the appellant and VA General Counsel, which was incorporated 
by reference, to vacate the Board's decision on these claims 
and remand the case for readjudication in accordance with the 
joint motion.  In the joint motion, the parties agreed that 
the Board did not provide an adequate statement of reasons 
and bases in reaching its conclusion because it failed to 
discuss an October 2002 medical record.  

The Veteran's STRs show that he injured his right leg in 
1973.  The October 2002 medical record shows that the Veteran 
was diagnosed with gouty arthritis after he complained of 
right foot and right knee pain.  The Veteran has not been 
afforded a VA examination to determine if his gouty arthritis 
is related to his military service.  Because the Veteran's 
STRs show an injury in service and there is the diagnosis of 
a current disability, the Board finds that a VA examination 
is necessary to determine if the Veteran's gouty arthritis is 
related to his military service.

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should schedule the Veteran for 
an examination to determine the etiology of 
the Veteran's gouty arthritis.  The examiner 
should identify what joint(s) are affected.  
Testing necessary to arrive at a diagnosis 
should be undertaken.  The examiner must 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
gouty arthritis affecting the right lower 
extremity is related to the Veteran's 
military service, including whether it is 
related to the in-service injury in 1973.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examinations and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and answers the 
questions presented in the AOJ's examination 
request.  If the report is deficient, it 
should be returned to the examiner for 
necessary corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


